Citation Nr: 1230376	
Decision Date: 09/05/12    Archive Date: 09/10/12

DOCKET NO.  12-07 978	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, Oklahoma


THE ISSUE

Entitlement to Dependents' Educational Assistance (DEA) under Chapter 35 of Title 38, U.S. Code.  


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

Christopher McEntee, Counsel 



INTRODUCTION

The record indicates that the Veteran retired from active military service in September 1967.  The appellant and the Veteran were married, but divorced in 1987.  

This case is before the Board of Veterans' Appeals (Board) on appeal from a November 2011 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  

In June 2012, the appellant testified before the undersigned in a videoconference hearing.  The transcript of that hearing is included in the claims file. 

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2011).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  The Veteran died in June 2006.  

2.  The Veteran was not service connected for any disorders at the time of his death.

3.  There were no claims for benefits pending at the time of the Veteran's death.  

4.  The appellant and the Veteran were legally married but divorced in 1987.  





CONCLUSION OF LAW

The criteria for entitlement to DEA benefits under the provisions of 38 U.S.C. Chapter 35 have not been met.  38 U.S.C.A. §§ 3501, 3510 (West 2002 & Supp. 2011); 38 C.F.R. §§ 21.3001, 21.3021 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION


Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A and implemented in part at 38 C.F.R. § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

In the present case the law, and not the facts, is dispositive.  As such, the provisions of the VCAA do not apply.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 (2001). 


The Claim to DEA under Chapter 35 of Title 38, U.S. Code.

Basic eligibility for Chapter 35 educational benefits can be established in several ways, including being the surviving spouse of a Veteran who died of a service-connected disability or had a total disability permanent in nature resulting from service-connected disability.  38 U.S.C.A. § 3501.  To qualify as a surviving spouse under 38 U.S.C.A. § 3501, the applicant for benefits must meet the criteria noted under 38 C.F.R. §§ 3.1(j), 3.50(b), 3.52.  See 38 C.F.R. §§ 3.807(d), 21.3021.  Under § 3.50(b), it is stated that a surviving spouse must have been legally married to the Veteran, and must have been married to the Veteran at the time of the Veteran's death.  

The Board notes that the code provides additional regulations regarding what may be considered a marriage under 38 C.F.R. § 3.1(j) and circumstances under which a marriage that is not legal, or is apparently terminated, may nevertheless be deemed ongoing or valid.  38 C.F.R. § 3.52.  These exceptions to the general rule are not relevant here, however.  

The appellant clearly stated during her testimony before the Board that she and the Veteran divorced in 1987.  She indicated further that she and the Veteran did not reconcile after their divorce.  Her testimony on this issue was supported by the daughter of the Veteran and the appellant, moreover.  As such, the appellant may not be deemed a surviving spouse under relevant VA regulations.  She is therefore ineligible for DEA benefits under Chapter 35.  


ORDER

Entitlement to Dependents' Educational Assistance benefits under the provisions of 38 U.S.C. Chapter 35 is denied.  As the law and not the evidence is dispositive in this case, the claim must be denied as a matter of law.  Sabonis v. Brown, 6 Vet. App. 426   (1994).



____________________________________________
K. J. ALIBRANDO
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


